EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received October 14, 2021 (the “Response”).  
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. § 1.84; and (2) rejection of claims 1, 5, 6, 8, 9, 13, 14, 16, 17, and 20–24 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 4--–9, 12–17, and 19–25 are currently pending.  

Allowable Subject Matter
Claims 1, 4--–9, 12–17, and 19–25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art of record teaches identification information of an NRF instance.  See Lee 25:36–58 (reciting “Remote PLMN ID” and “identifies NRF in remote PLMN based on the Remote PLMN ID”); see also 3GPP TS 23.501 V1.2.0 (July 2017) at p. 109 (reciting “PLMN ID of the target NF”), the prior art of record does not teach the identification information of the NRF instance comprising a name of the NRF instance or a network address of the NRF instance.  Claims 6, 9, 14, and 17 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449